14 N.Y.3d 901 (2010)
929 N.E.2d 403
903 N.Y.S.2d 339
NEAL FLOMENBAUM, Appellant,
v.
NEW YORK UNIVERSITY, Respondent.
No. 167 SSM 21.
Court of Appeals of New York.
Decided June 3, 2010.
*902 Foley & Lardner LLP, New York City (Barry G. Felder of counsel), for appellant.
Nancy Kilson, New York City, for respondent.
Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed with costs. Plaintiff failed to present sufficient evidence to raise a triable issue of fact regarding whether defendant New York University breached the parties' underlying contract (Zuckerman v City of New York, 49 NY2d 557, 560 [1980]). Plaintiff's remaining contentions lack merit.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs, in a memorandum.